Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 1/19/2022, wherein claims 1, 4 and 6 were amended; and claim 7 was added. Claims 1-7 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, line 10, it appears “lib member” should be “lid member”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 01-164368 [hereinafter “JP ‘368”] in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653).
Regarding claim 1, JP ‘368 discloses a packaged medical device (See Figs. 1-3) comprising: a container (1) having an opening portion (top opening at 2) and a flange portion (at 2a) formed to extend outward in a peripheral portion of the opening portion: a medical device (4) housed inside the container; and a lid member (3) having a gas impermeable film heat-sealed to the flange portion, wherein an inside of the container is set to a negative pressure relative to an atmospheric pressure so that the medical device is pressed by the lid member (as shown in Fig. 3). JP 01-164368 discloses the claimed invention except for the express disclosure of the specific peel strength to the flange portion of the lid member and the specific oxygen permeability difference between the lid member and the container. 
Regarding the peel strength, Duan teaches a package assembly (See Fig. 4) comprising a container (at 100) having a top opening portion and a flange portion (at 122) extending outwardly in a peripheral portion of the opening portion, and a lid member (20) being peelably heat-sealed to the flange portion, having a peel strength to the flange portion of the lid member of 2 to 50 N/in (See [0073]) for the purpose of providing easy opening by the user and prevent unintended openings of the container. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the securement between the lid member and the flange portion of JP ‘368 with a peelable seal strength of 2 to 50 N/in as taught by Duan in order to allow for the container to be easily opened by the user and also prevent unintended openings of the container.
Regarding the oxygen permeability, JP ‘368 discloses there is a negative pressure held within the container, therefore it is clear that the oxygen permeability of the container and lid is low, but does not disclose the specific oxygen permeability values. However, Terumo Corp teaches a medical container 3)/m2 per day atm for the purpose of preventing deterioration of the contents thereby preserving it stably for a long time (See [Overview]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the package of JP ‘368-Duan to have oxygen permeability below 10 mL(cm3)/m2 per day atm as taught by Terumo Corp in order to better preserve the contents. Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, JP ‘368-Duan-Terumo Corp discloses the lid member is peelably heat-sealed to the flange portion through an adhesive layer configuring the lid member.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘368 in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653) as applied to claim 1 above, and further in view of Togashi et al. (US 2010/0012546). As described above, JP ‘368-Duan-Terumo Corp discloses the claimed invention except for the express disclosure of the specific pressure inside the container. However, Togashi teaches a packaged medical device comprising a container having the inside set to a negative pressure relative to an atmospheric pressure, wherein the pressure inside the container is between 400 and 1013 hPa (See [0018] which describes the pressure within the container as being 400 or 500 Torr, which is 533 or 666 hPa), for the purpose of preventing the medical devices from rattling in the container during transportation. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure within the container of JP ‘368-Duan-Terumo Corp to be between 400 and 1013 hPa as taught by Togashi in order to securely hold the medical devices in place to prevent rattling in the container during transportation.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘368 in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653) as applied to claim 3 above, and further in view of Matsumoto (US 2014/0087182). As described above, JP ‘368-Duan-Terumo Corp discloses the claimed invention except for the adhesive layer comprising an olefin-based resin. However, Matsumoto teaches it is well known in the art for an adhesive to be provided with an olefin resin separation layer for the purpose of improving separability. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer of JP ‘368-Duan-Terumo Corp with an olefin-based resin as taught by Matsumoto in order to improving separability.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘368 in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653) as applied to claim 1 above, and further in view of Nagata et al. (US 2009/0071960). As described above, JP ‘368-Duan-Terumo Corp discloses the claimed invention except for the express disclosure of the specific type of peeling between the lid member and the flange portion. However, Nagata teaches it is well known in the art for a lid member (10) to be peelably secured to a flange portion (at 5) of a container (2) by cohesive peeling or interfacial peeling for the purpose of allowing for easy peeling of the lid member from the flange portion of the container ([0054]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the peelable securement between the lid member and the flange member of the container of JP ‘368-Duan-Terumo Corp to be peelable by cohesive peeling or interfacial peeling as taught by Nagata in order to allow for easy peeling of the lid member from the flange portion of the container.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘368 in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653) as applied to claim 1 above, and further in view of Okihara et al. (US 9,925,327). As described above, JP ‘368-Duan-Terumo Corp discloses the claimed invention except for the gas permeable film. However, Okihara teaches a medical device package (See Fig. 2) comprising a container (at 40) and a lid member (50), wherein the container has a gas permeable film (60) positioned on the container side of the lid member for the purpose of being permeable by a gas for sterilization and is not permeable by minute particles such as bacteria or viruses ([0055]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the device of JP ‘368-Duan-Terumo Corp with a gas permeable film as taught by Okihara in order to between protect the contents from particles such as bacteria or viruses.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over JP ‘368 in view of Duan et al. (US 2013/0020328) and Terumo Corp (JP H05-064653) as applied to claim 1 above, and further in view of Young et al. (US 2019/0099234). As described above, JP ‘368-Duan-Terumo Corp discloses the container (container 1 in JP ‘368) comprises a bottom surface portion (below 5 in Fig. 2) and a side peripheral portion (at 1 in Fig. 2) extending upward from the periphery of the bottom surface portion, but does not disclose the projection portion projecting inward on the side peripheral portion. However, Young teaches a container (at 1 in Fig. 1a) with a lid member (at 20), wherein the container comprises a bottom surface portion (at 4 in Fig. 1a), a side peripheral portion (at 8 in Fig. 1a) extending upward from the periphery of the bottom surface portion and a projection portion (at 12 in Fig. 1a) projecting inward on the side peripheral portion for the purpose of creating a portion at which the force required to separate the lid member from the container is greater so that it is difficult to completely separate the lid member from the container (See [0075]-[0076]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the side .

Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735